DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo II (WO 2011/080565) in view of Colombo (US Pub. No. 2004/0238092).
Regarding claim 1, Colombo II teaches a pneumatic tire comprising a tread portion 2 extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions disposed in both sides of the tread portion and a pair of bead portions disposed in an inner side of the sidewall portions in a tire radial direction (page 10, line 10 – page 11, line 14; figure 1), a plurality of center blocks 32 and 33 being provided in a center region of the tread portion, the plurality of center blocks being arrayed and forming pairs across inclined grooves that are inclined with respect to a tire circumferential direction and extend, center blocks in one side of the pairs of the plurality of center blocks extending across a tire equator from one side to an other side of the tire equator, and center blocks in the other side extending across the tire equator from the other side to the one side of the tire equator (page 16, line 12 – 18, line 31; figures 2-2A). Colombo II does not specifically disclose a V-shaped cut in each of the center blocks. Colombo teaches providing center blocks each with a V-shaped longitudinal notch (taken to be the claimed cut), an angle alpha of the cut being from -30 to 30 degrees (resulting in configurations overlapping the claimed ranges) (paragraphs [0085]-[0112]; figures 2-3 and 5), with a specific embodiment having a first wall with an angle of about 12.5 degrees with respect to the circumferential direction and a second wall angle of 0 degrees with respect to the lateral direction (figures 2-3). It would have been obvious to one of ordinary skill in the art to use a V-shaped cut in each block as taught by Colombo in the tire of Colombo II in order to improve the traction of the tire on snow covered ground (see Colombo at paragraphs [0028]-[0031]).
Regarding claim 2, Colombo teaches that the notches have a maximum extension length of from 5 to 35 mm (paragraph [0102]) and a ratio b/B between the side b of the base of the longitudinal notch and the maximum transverse extension B of the top surface of the block of from 0.06 to 0.6 (paragraph [0103]), thus teaching or suggesting configurations where the second wall has a length from 0.5 to 2.0 times larger than the length of the first wall.
Regarding claims 3 and 11, Colombo teaches that the ratio of the void region to the solid areas is preferably in a range of 0.7% to 7% (paragraph [0139]), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 4 and 12, Colombo teaches shoulder blocks facing the axially outer cuts on the outer center blocks (figure 2) and Colombo II teaches shoulder blocks facing the center blocks (figures 2-2A), together suggesting that the combined tire can have shoulder blocks (taken to be the claimed facing block) including a wall surface facing the cut.
Regarding claims 5 and 13, Colombo teaches that the circumferential grooves have a width in the range of 3 to 18 mm (paragraph [0073]), such distance reading on both the distances between P1 and p1 and P2 and p2, and teaches that the notches have a maximum extension length l of from 5 to 35 mm (paragraph [0102]), the length of the first wall being the hypotenuse of a right triangle with the longer base being the maximum extension length l (see figures 2-3), thus the length of the first wall being greater than 5 to 35 mm, and a ratio b/B between the side b of the base of the longitudinal notch and the maximum transverse extension B of the top surface of the block of from 0.06 to 0.6 (paragraph [0103]). Although the specific width of the blocks is not disclosed, the blocks are depicted as being much wider than the circumferential grooves (see figure 2). Accordingly, Colombo teaches or suggests that the distance between P1 and p1 can be less than the length of the first wall, and that the distance between P2 and p2 can be less than the length of the second wall.
Regarding claims 6 and 14, Colombo II teaches shoulder inclined grooves 23 which are inclined with an inclination direction opposite to the inclination direction of the inclined grooves (page 12, lines 10-38; figures 2-2A).
Regarding claim 9, Colombo II teaches shoulder transverse grooves 23 extending at an angle of less than 120 degrees to the equator (i.e. less than 30 degrees with respect to the lateral direction) (page 12, lines 33-38; figure 2), as well as teaching similarly configured center transverse grooves 43 (page 19, line 25 – page 21, line 15; figure 2), thus teaching or suggesting using an overlapping range for the central transverse grooves.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US Pub. No. 2010/0200135) in view of Colombo (US Pub. No. 2004/0238092).
Regarding claim 1, Ohara teaches a pneumatic tire comprising a tread portion 1 extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions 5 disposed in both sides of the tread portion and a pair of bead portions 2 disposed in an inner side of the sidewall portions in a tire radial direction (paragraph [0025]; figure 1), a plurality of center blocks being provided in a center region of the tread portion, the plurality of center blocks being arrayed and forming pairs across inclined grooves that are inclined with respect to a tire circumferential direction and extend, center blocks in one side of the pairs of the plurality of center blocks extending across a tire equator from one side to an other side of the tire equator, and center blocks in the other side extending across the tire equator from the other side to the one side of the tire equator (figure 2). Ohara does not specifically disclose a V-shaped cut in each of the center blocks. Colombo teaches providing center blocks each with a V-shaped longitudinal notch (taken to be the claimed cut), an angle alpha of the cut being from -30 to 30 degrees (resulting in configurations overlapping the claimed ranges) (paragraphs [0085]-[0112]; figures 2-3 and 5), with a specific embodiment having a first wall with an angle of about 12.5 degrees with respect to the circumferential direction and a second wall angle of 0 degrees with respect to the lateral direction (figures 2-3). It would have been obvious to one of ordinary skill in the art to use a V-shaped cut in each block as taught by Colombo in the tire of Ohara in order to improve the traction of the tire on snow covered ground (see Colombo at paragraphs [0028]-[0031]).
Regarding claim 2, Colombo teaches that the notches have a maximum extension length of from 5 to 35 mm (paragraph [0102]) and a ratio b/B between the side b of the base of the longitudinal notch and the maximum transverse extension B of the top surface of the block of from 0.06 to 0.6 (paragraph [0103]), thus teaching or suggesting configurations where the second wall has a length from 0.5 to 2.0 times larger than the length of the first wall.
Regarding claims 3 and 11, Colombo teaches that the ratio of the void region to the solid areas is preferably in a range of 0.7% to 7% (paragraph [0139]), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 4 and 12, Colombo teaches shoulder blocks facing the axially outer cuts on the outer center blocks (figure 2) and Ohara teaches shoulder blocks facing the center blocks (figure 2), together suggesting that the combined tire can have shoulder blocks (taken to be the claimed facing block) including a wall surface facing the cut.
Regarding claims 5 and 13, Colombo teaches that the circumferential grooves have a width in the range of 3 to 18 mm (paragraph [0073]), such distance reading on both the distances between P1 and p1 and P2 and p2, and teaches that the notches have a maximum extension length l of from 5 to 35 mm (paragraph [0102]), the length of the first wall being the hypotenuse of a right triangle with the longer base being the maximum extension length l (see figures 2-3), thus the length of the first wall being greater than 5 to 35 mm, and a ratio b/B between the side b of the base of the longitudinal notch and the maximum transverse extension B of the top surface of the block of from 0.06 to 0.6 (paragraph [0103]). Although the specific width of the blocks is not disclosed, the blocks are depicted as being much wider than the circumferential grooves (see figure 2). Accordingly, Colombo teaches or suggests that the distance between P1 and p1 can be less than the length of the first wall, and that the distance between P2 and p2 can be less than the length of the second wall.
Regarding claims 6 and 14, Ohara teaches shoulder inclined grooves 6 which are inclined with an inclination direction opposite to the inclination direction of the inclined grooves (paragraphs [0027]-[0029]; figure 2).
Regarding claims 7 and 15, Ohara teaches shoulder blocks provided between adjacent shoulder inclined grooves, and that the shoulder inclined grooves have a groove width increased towards a tire equator side (figure 2).
Regarding claims 8 and 16, Ohara teaches providing groove bottom protrusions 9 in shoulder inclined grooves which extend beyond the tread edge (paragraph [0027]; figures 1-4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo II in view of Colombo, or Ohara in view of Colombo as applied to claim 1 above, and further in view of Havens (US Pat. No. 2,302,027).
Regarding claim 10, Colombo II (combined) and Ohara (combined) do not specifically disclose each of the blocks includes a sipe including at least one end coupled to a groove and a sipe depth at the end of the sipe coupled to the groove is shallow. Havens teaches providing a shallow depth at the end of a sipe coupled to a groove (page 1, column 2, line 14 – page 2, column 1, line 7; figures 2-4). It would have been obvious to one of ordinary skill in the art to use sipes having a shallow end of the sipes coupled to grooves as taught by Havens in the tire of Colombo II (combined) or Ohara (combined) in order to increase the edge effect of the tire while preventing portions of the blocks from tearing off the tread (see Havens at page 1, column 1, lines 15-23).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Colombo as applied to claim 16 above, and further in view of Colombo II (WO2011/080565).
Regarding claim 17, Ohara (combined) teaches a connecting groove in the center region that connects the adjacent inclined grooves, but does not specifically disclose that the connecting groove extends at an angle of ±10 degrees to the tire lateral direction. In a similarly configured tire with four block rows, Colombo teaches shoulder transverse grooves 23 extending at an angle of less than 120 degrees to the equator (i.e. less than 30 degrees with respect to the lateral direction) (page 12, lines 33-38; figure 2), as well as teaching similarly configured center transverse grooves 43 (page 19, line 25 – page 21, line 15; figure 2), thus teaching or suggesting using an overlapping range for the central transverse grooves. It would have been obvious to one of ordinary skill in the art to use an angle range for central connecting grooves as taught by Colombo II in the tire of Ohara (combined) as a known preferred angle range for central connecting grooves.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Colombo and Colombo II as applied to claim 17 above, and further in view of Havens (US Pat. No. 2,302,027).
Regarding claim 18, Ohara (combined) does not specifically disclose each of the blocks includes a sipe including at least one end coupled to a groove and a sipe depth at the end of the sipe coupled to the groove is shallow. Havens teaches providing a shallow depth at the end of a sipe coupled to a groove (page 1, column 2, line 14 – page 2, column 1, line 7; figures 2-4). It would have been obvious to one of ordinary skill in the art to use sipes having a shallow end of the sipes coupled to grooves as taught by Havens in the tire of Colombo II (combined) or Ohara (combined) in order to increase the edge effect of the tire while preventing portions of the blocks from tearing off the tread (see Havens at page 1, column 1, lines 15-23).

Response to Arguments
Applicant’s amendments and arguments with respect to the objection to the drawings and the rejection to claims 7-8 and 15-18 under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection to the drawings and the rejection of claims 7-8 and 15-18 under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Colombo II in view of Colombo and Ohara in view of Colombo as are set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	December 3, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749